              Case: 18-01071      Doc: 28       Filed: 03/14/19   Page: 1 of 14




Dated: March 14, 2019
The following is ORDERED:




     __________________________________________________________________



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


In re:                                      )
                                            )
Rosalba Alvarado,                           )               Case No. 18-11961-JDL
                                            )               Ch. 13
                     Debtor.                )
                                            )
Esmeralda Avalos Tobias,                    )
                                            )
                     Plaintiff,             )
                                            )
v.                                          )               Adv. No. 18-01071-JDL
                                            )
Rosalba Alvarado,                           )
                                            )
                  Defendant.                )


              MEMORANDUM OPINION DENYING MOTION TO DISMISS

         This is an adversary proceeding seeking to have an obligation owed the

Plaintiff/Creditor determined to be non-dischargeable as having been created by the
               Case: 18-01071       Doc: 28      Filed: 03/14/19     Page: 2 of 14




Debtor/Defendant’s fraud pursuant to 11 U.S.C. § 523(a)(2)(A).1 Before the court is the

Motion to Dismiss Pursuant to FRCP 12(B)(6) and FRCP 9(B) filed by Defendant/Debtor

Rosalba Alvarado (“Alvarado”) (the “Motion”) [Doc.19] and the Objection to Motion to

Dismiss filed by Plaintiff Esmeralda Avalos Tobias (“Tobias”) (the “Objection”) [Doc. 23].

The following constitutes the Findings of Fact and Conclusions of Law pursuant to

Fed.R.Bankr.P. 7052 and 9014. 2

                                         I. Jurisdiction

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1334(b) as a

matter arising under 11 U.S.C. § 523(a). Pursuant to 28 U.S.C. § 157(b)(2)(I), this action

is a core proceeding since it relates to the dischargeability of particular debts.

                                         II. Discussion

       Pursuant to this Court’s Scheduling Order of November 8, 2018 [Doc 17], the parties

were permitted to file dispositive motions by February 22, 2019. All dispositive motions are

subject to Local Rule 9013-1. As discussed below, the Motion was filed within the

specified deadline for dispositive motions; however, it was filed based in part upon Rule

12(b)(6) which is not applicable in this case.

       A. Timeliness of Motion to Dismiss Under Rule 12(b)(6).

       Rule 12(b)(6), incorporated in adversary proceedings by Rule 7012(b), provides in



       1
        All further references to “Code”, “Section”, and “§” are to the United States Bankruptcy
Code, Title 11 U.S.C. § 101 et seq., unless otherwise indicated.
       2
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.


                                                 2
              Case: 18-01071       Doc: 28    Filed: 03/14/19     Page: 3 of 14




pertinent part as follows:

              (b) How to Present Defenses. Every defense to a claim for
              relief in any pleading must be asserted in the responsive
              pleading if one is required. But a party may assert the
              following defenses by motion:
                                           ...

              (6) failure to state a claim upon which relief can be granted;
                                              ...

              A motion asserting any of these defenses must be made
              before pleading if a responsive pleading is allowed.

[Emphasis added].

       “Pursuant to the plain language of Federal Rule of Civil Procedure 12(b), it is

beyond dispute that a motion to dismiss brought pursuant to Rule 12(b)(6) is untimely when

presented after the filing of an answer.” Stevens v. Showalter, 458 B.R. 852, 856 (D. Md.

2011); In re General Purpose Steel, Inc., 469 B.R. 602, 604 (Bankr. W.D. Pa. 2012)

(denying Rule 12(b)(6) motion to dismiss as untimely when filed only minutes after the

answer); In re Morrison, 421 B.R. 381, 385 (Bankr. S.D. Tex. 2009) (denying Rule 12(b)(6)

motion to dismiss as untimely when filed after answer).

       Here, Alvarado filed her Amended Answer on September 17, 2018 raising as an

affirmative defense, that “Plaintiff’s (sic) fail to state a claim upon which relief can be

granted”. [Doc. 9, pg. 3].3 Alvarado’s raising of the failure to state a claim defense in her

responsive pleading (Amended Answer), makes her Motion to Dismiss untimely pursuant

to the plain statutory language of Rule 12(b).




       3
        Due to a docketing error, the Amended Answer was refiled on the 18th of September, 2018
and renumbered as Doc. 9.

                                              3
              Case: 18-01071       Doc: 28     Filed: 03/14/19    Page: 4 of 14




       B. Untimely Filed Motions to Dismiss May Be Treated as a Motion for
          Judgment on the Pleadings Under Rule 12(c).

       Rather than deny an untimely motion to dismiss under Rule 12(b)(6), “[a]lternatively,

a court may at its option elect to construe an untimely Rule 12(b)(6) motion as one for

judgment on the pleadings under Rule 12(c), General Purpose Steel, Inc., 469 B.R. at 604

(citing Stevens, 458 B.R. at 856). “[A] failure to submit a 12(b)(6) defense before pleading

is not necessarily fatal because a defendant retains the right to raise the defense of failure

to state a claim: (1) by filing a motion for judgment on the pleadings, pursuant to Rule

12(c), after the pleadings are closed but early enough not to delay trial, see Fed.R.Civ.P.

12(h)(2)(B); or (2) by raising the defense at trial...”. Stevens, 458 B.R. at 856. Although

Alvarado’s Motion is untimely, in exercising its wide discretion, the Court finds it appropriate

to consider the Motion applying the standards of a motion for judgment on the pleadings,

rather than waiting to address the matter at trial.

       C. Standard for Judgment on the Pleadings Under Rule 12(c).

       Rule 12(c) provides “[a]fter the pleadings are closed--but early enough not to delay

trial--a party may move for judgment on the pleadings.” Generally, courts “review a

dismissal on the pleadings pursuant to Fed.R.Civ.P. 12(c) under the same standard

applicable to a 12(b)(6) dismissal.” Ward v. The State of Utah, 321 F.3d 1263, 1266 (10th

Cir. 2003) (citing Ramirez v. Department of Corrections, 222 F.3d 1238, 1240 (10th Cir.

2000)); Atlantic Richfield Co. v. The Farm Credit Bank of Wichita, 226 F.3d 1138, 1160

(10th Cir. 2000) (“A motion for judgment on the pleadings under Rule 12(c) is treated as a

motion to dismiss under Rule 12(b)(6).”). As stated in Mullaney v. Albertson’s, Inc. (In re

Mullaney), 179 B.R. 942, 945 (D. Colo. 1995):


                                               4
              Case: 18-01071        Doc: 28     Filed: 03/14/19     Page: 5 of 14




               A Rule 12(c) motion is directed at the same question as a Rule
               56 motion--whether any genuine issue of fact is presented.
               However, the 12(c) motion is restricted to the content of the
               pleadings.... A Rule 12(c) motion is designed to provide a
               means of disposing of cases when the material facts are not in
               dispute and a judgment on the case can be achieved by
               focusing on the content of the pleadings.
                                              ...
               In a 12(c) motion, the trial court is required to view the facts
               presented in the pleadings and the inferences to be drawn
               therefrom in the light most favorable to the nonmoving party.
               For purposes of the motion, the court must take the well-
               pleaded factual allegations in the non-movant’s pleading as
               true. Freeman v. Department of Corrections, 949 F.2d 360
               (10th Cir. 1991).

       Within this framework, a court should determine whether a plaintiff has stated

enough facts in the pleadings to raise a plausible claim for relief. Teigen v. Renfrow, 511

F.3d 1072, 1078 (10 th Cir. 2007).

       D. Standard for Dismissal Under Rule 12(b)(6).

       When timely filed, a motion to dismiss under Rule 12(b)(6) tests “the sufficiency of

the allegations within the four corners of the complaint after taking those allegations as

true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); Casanova v. Ulibarri, 595

F.3d 1120, 1124 (10th Cir. 2010) (a court must “accept as true well-pleaded factual

allegations... and view these allegations in the light most favorable to the plaintiff”); Moore

v. Guthrie, 438 F.3d 1036, 1039 (10 th Cir. 2006).

       In making this determination, a court must decide whether the complaint contains

sufficient facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S.Ct. 1955 (2007) (A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference



                                                5
                Case: 18-01071      Doc: 28    Filed: 03/14/19     Page: 6 of 14




that the defendant is liable for the misconduct alleged.); Robbins v. State of Oklahoma, 519

F.3d 1242, 1247 (10th Cir. 2008) (requiring sufficient factual specificity in support of claims,

which, if assumed to be true, demonstrate that the plaintiff “plausibly (not just speculatively)

has a claim for relief.”). Plausibility refers “to the scope of the allegations in the complaint:

if they are so general that they encompass a wide swath of conduct, much of it innocent,

then the Plaintiffs ‘have not nudged their claims across the line from conceivable to

plausible’.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10 th Cir. 2012).

       Although the complaint need not recite “detailed factual allegations, ... the factual

allegations must be enough to raise a right to relief above the speculative level.” Christy

Sports, LLC v. Deer Valley Resort Co., LTD, 555 F.3d 1188, 1191 (10th Cir. 2009). “While

a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, (citations omitted), a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions.” Twombly, 550 U.S. at

555. The Court must still accept the facts alleged in the complaint as true, even though

they are doubtful. Id. However, where factual assertions are taken as true for purposes

of a motion to dismiss, legal conclusions are not. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S.Ct. 1937 (2009).

       In conjunction with this standard, reference must also be had to Rule 84 which sets

forth the general rules for pleadings and requires only “a short and plain statement of the

claim showing that the pleader is entitled to relief”, “in order to give the defendant fair

notice of what the ... claim is and the grounds upon which it rests.’” Twombly, 550 U.S.



       4
           Rule 8 is made applicable to adversary proceedings by Fed.R.Bankr.P. 7008.

                                               6
                Case: 18-01071      Doc: 28    Filed: 03/14/19    Page: 7 of 14




at 555.

       Fraud claims, however, must meet more stringent standards. See Rule 9(b).5 “In

alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person’s

mind may be alleged generally.” Id. “At a minimum, Rule 9(b) requires that a plaintiff set

forth the ‘who, what, when, where and how’ of the alleged fraud.” United States ex rel.

Schwartz v. Coastal Healthcare Group, Inc., 232 F.3d 902, 2000 WL 1595976, *3 (10th Cir.

2000) (unpublished); Two Old Hippies, LLC v. Catch The Bus, LLC, 784 F.Supp.2d 1200,

1208 (D. N.M. 2011); Midgley v. Rayrock Mines, Inc., 374 F. Supp.2d 1039, 1047 (D. N.

M. 2005) (“To survive a motion to dismiss, an allegation of fraud must ‘set forth the time,

place, and contents of the false representation, the identity of the party making the false

statements and the consequences thereof.’”).

       E. Plausibility of the Amended Complaint.

       In light of the above standards, the Court is confined to the contents of the Amended

Complaint, the Amended Answer, Alvarado’s Motion to Dismiss and Tobias’ Objection.

Tobias’ Amended Complaint asserts a claim under § 523(a)(2)(A) which excepts from

discharge any claim for money, property, services, or an extension, renewal, or refinancing

of credit obtained by debtor’s “false pretenses, a false representation, or actual fraud (other

than a statement respecting the debtor’s or an insider’s financial condition).” Most §

523(a)(2)(A) adversary proceedings brought to except debts on account of debtor’s fraud

involve misrepresentations. See Oklahoma Heritage Bank v. Ward (In re Ward) 589 B.R.



       5
           Rule 9 is made applicable to adversary proceedings by Fed.R.Bankr.P. 7009.

                                               7
             Case: 18-01071       Doc: 28    Filed: 03/14/19    Page: 8 of 14




424, 428 (Bankr. W.D. Okla. 2018) (citing McClellan v. Cantrell, 217 F.3d 890, 892-93 (7th

Cir. 2000). To prevail on a claim for misrepresentation, a plaintiff must prove by a

preponderance of evidence that traditional long-standing elements for proving

misrepresentations or fraud under the common law of torts. Those elements are (1) the

debtor made a false representation; (2) the debtor made the representation with the intent

to deceive the creditor; (3) the creditor relied on the representation; (4) the creditor’s

reliance was justifiable; and (5) the debtor’s representation caused the creditor to sustain

a loss. Id.; Fowler Brothers v. Young (In re Young), 91 F.3d 1367, 1373 (10th Cir. 1996);

In re Riebesell, 586 F.3d 782, 789 (10th Cir. 2009); In re Hentges, 373 B.R. 709, 724

(Bankr. N.D. Okla. 2007).

       In addition to the five above-stated elements for establishing misrepresentation,

“actual fraud” under § 523(a)(2)(A) “encompasses forms of fraud .. that can be effected

without a false representation;” without a creditor’s reliance on a statement, action, or

omission by the debtor; and without the fraud occurring at the inception of the transaction.

Husky International Electronics, Inc. v. Ritz, ___U.S.___, 136 S.Ct. 1581,1586 (2016);

Ward, 589 B.R. at 428. Well before the Husky decision, the Seventh Circuit provided a

slightly more colorful description: “Fraud is a generic term, which embraces all the

multifarious means by which human ingenuity can devise and which are resorted to by one

individual to gain advantage over another by false suggestions or by the suppression of

truth. No definite and invariable rule can be laid down as a general proposition defining

fraud, and it includes all surprise, trick, cunning, dissembling, and any unfair way by which

another is cheated.” McClellan, 217 F.3d at 893.



                                             8
             Case: 18-01071      Doc: 28     Filed: 03/14/19    Page: 9 of 14




       In the Tenth Circuit, it has been held that “[w]hen a debtor intentionally engages in

a scheme to deprive or cheat another of property or a legal right, that debtor has engaged

in actual fraud and is not entitled to the fresh start provided by the Bankruptcy Code.” In

re Vickery, 488 B.R. 680, 690 (10th Cir. BAP 2013) (quoting In Re Vitanovich, 259 B.R. 873

(6th Cir. BAP 2001); In Re Thompson, 555 B.R. 1, 10 (10th Cir. BAP 2016). Thus, “in order

to except a debt from discharge on the basis of actual fraud, the creditor must establish

that (1) a fraud occurred, (2) the debtor intended to defraud, and (3) the fraud created the

debt that is subject of the dispute.” Ward, 589 B.R. at 428 (citing Fifth Third Mortgage Co.

v. Kaufman, 2017 WL 4021230, *14 (N.D. Ill. 2017).

       The Amended Complaint alleges, in pertinent part: (1) Alvarado convinced Tobias

to invest money for purposes of purchasing single-family homes as investment vehicles,

(2) Alvarado represented to Tobias that they would share equally in the ownership of the

purchased properties and share in any income derived from such properties, (3) pursuant

to the representations of Alvarado, and in reliance on the same, Tobias, on specific dates

and in amounts set forth, invested $163,000.00 with Alvarado, (4) contrary to her

representations, Alvarado never intended to invest any of the moneys loaned to her by

Tobias, (5) contrary to representations, Alvarado never invested any of the moneys loaned

to her by Tobias and instead used the same for her personal use, and (6) Alvarado failed

to repay any of the money loaned to her by Tobias. [Doc. 3, ¶¶ 2.3-2.8]. Contrary to

Alvarado’s assertions in her Motion, those allegations in the Amended Complaint are not

legal conclusions. They are facts. Alvarado may not believe them, but this Court has to

accept them as true for purposes of a motion to dismiss or motion for judgment on the



                                             9
             Case: 18-01071      Doc: 28     Filed: 03/14/19    Page: 10 of 14




pleadings. Accepted as true, taken together, they clearly state facts which satisfy all the

necessary elements for a § 523(a)(2)(A) claim of misrepresentation and/or, actual fraud.

The allegations also meet the degree of specificity required by Rule 9(a) which give notice

to a defendant of the “who, what, when, where and how of the alleged fraud.” Schwartz,

232 F.3d 902 at *3; Two Old Hippies, 784 F.Supp.2d at 1208.

       Alvarado’s Motion contends that “[a]ll of Defendant’s actions were in good faith (and)

there was no actual fraud; there was no constructive fraud; there was no fraud in

inducement.” [Doc. 19, pg.5, ¶ 9]. Those are conclusory allegations of the moving party,

which the Court would point out are not to be accepted as true for purposes of a motion

to dismiss or a motion for judgment the pleadings. Alvarado asserting that “Plaintiff has

pled no specifics, no facts (just) allegations and assumptions” is simply not true. [Doc. 19,

pg. 11, ¶ 16].   Alvarado states that “[w]here is the evidence of these alleged loans ...

where are copies of the checks or bank statements evidencing the transfer of money for

these alleged loans?” [Doc. 19, pg 11, ¶ 17]. Here, Alvarado misses the mark. The

Plaintiff need not present at the pleading stage all her evidence in support of her claim.

“The issue is not whether a plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236,

94 S.Ct. 1683 (1974); Bragg v. Chavez, 2007 WL 6367133, *6 (D. N.M. 2007); Sutton v.

Utah State School for the Deaf and Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (“The

court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the parties

might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.”); DeJesus v. Sears, Roebuck



                                             10
               Case: 18-01071      Doc: 28     Filed: 03/14/19   Page: 11 of 14




& Co., 87 F.3d 65, 69 (2nd Cir. 1996) (A motion to dismiss under Rule 12(b)(6) is “designed

to test the legal sufficiency of the complaint, and thus does not require the Court to

examine the evidence at issue.”) Alvarado, like most litigants, believes her opponent’s

claim is without merit; however, the case’s merits based on the evidence will be determined

at trial, not at the pleading stage when a plausible claim has been stated.

       The Court notes that Alvarado has attached to her Motion as an exhibit a copy of

a check for $8,000.00 that Alvarado paid Tobias on September 10, 2017. Alvarado

attaches the exhibit to show that Tobias’ allegation that Alvarado failed to repay any of the

money loaned to her is “blatantly false”. [Doc. 19, pg. 11, ¶ 15]. If matters outside the

pleadings are considered by the court, the Rule 12(b)(6) motion is treated as a motion for

summary judgment, and the opposing parties afforded the same notice and opportunity to

respond as provided in Rule 56. 6 Hall v. Bellmon, 935 F.2d 1106, 1109 (10 th Cir. 1991).

Alvarado’s Motion is not premised upon, and does not comply with Rule 56, and the Court

will not consider evidentiary materials except in the context of a motion meeting the

requirements of Rule 56.

       Alvarado next argues that the Statute of Frauds bars Tobias from asserting her §

523(a)(2)(A) claim. Specifically, Alvarado argues that there is only one written loan

agreement signed by the parties on July 31, 2017, in the amount of $30,000, and there is

no specific language in the contract that supports Tobias’ claim that the same was

executed for the purpose of investing in real estate. [Doc. 19, pg. 12, ¶18]. Thus, argues

Alvarado, no oral testimony can be admitted into evidence contradicting the written



       6
           Rule 56 is made applicable to adversary proceedings by Fed.R.Bankr.P. 7056.

                                               11
              Case: 18-01071         Doc: 28     Filed: 03/14/19       Page: 12 of 14




contract.

       There are several legal reasons why the Statute of Frauds does not require

dismissal of Tobias’s claim at this pleading stage. “[S]tate law controls with respect to

whether fraud has occurred, while bankruptcy law controls with respect to the

determination of nondischargeability.” In re Lang, 293 B.R. 501, 513 (10th Cir. BAP 2003)

(citing Grogan v. Garner, 498 U.S. 279, 283-84, 111 S.Ct. 654 (1991)); In re Thompson,

555 B.R. 1, 9 (10 th Cir. BAP 2016).

       Title 15 O.S. § 136 would be the applicable Statute of Frauds if, in fact, it were

applicable.7 That Section provides, in relevant part:

               “The following contracts are invalid, unless the same, or some
               note or memorandum thereof, be in writing and subscribed by
               the party to be charged....:

               (1) An agreement that, by its terms, is not to be performed
               within a year from the making thereof;
                                        ***
               (4) An agreement for the leasing for a longer period than one
               (1) year, or for the sale of real property, or of an interest
               therein....”


       7
          Alvarado references UCC § 2-202 in support of her Statute of Frauds argument. [See 12A
O.S. § 2-202]. That section provides that “in a writing intended by the parties as a final expression
of their agreement with respect to such terms as are included therein may not be contradicted by
evidence of any prior agreement or of a contemporaneous oral agreement but may be explained
or supplemented...(b) by evidence of consistent additional terms unless the court finds the writing
to have been intended also as a complete and exclusive statement of the terms of the agreement.”
The statute of frauds under the UCC is only applicable to “goods” as defined in 12A O.S. § 2-
105(1) as “things which are movable at the time of the identification to the contract for sale...”.
Article 2 of the UCC does not apply to the sale of realty or interest in realty involved in the present
case. 12A O.S. § 2-102.

Furthermore, 12A O.S. § 2–202 provides that parole evidence cannot contradict a writing “intended
by the parties as a final expression of their agreement”. Alvarado claims that the “written
agreement was intended to be the complete and exclusive statement of the terms of the
agreement.” [Doc. 19, pg. 12, ¶ 18]. The one written Loan Agreement does not contain an
“integration clause”, and Counsel’s statement as to the intent of the parties is inadmissible hearsay.

                                                  12
             Case: 18-01071      Doc: 28    Filed: 03/14/19    Page: 13 of 14




       Under Oklahoma law, an allegation of fraud in the inducement is one of the

exceptions which removes the transaction from falling within the Statute of Frauds. “The

statute of frauds is designed as an instrument to prevent frauds, and a court of equity may

prevent a party from taking advantage of the statute to perpetuate a fraud.” Musket Corp.

v. Star Fuel of Oklahoma, LLC, 943 F.Supp.2d 1304, 1310 (W.D. Okla. 2013); Stinchcomb

v. Stinchcomb, 246 P.2d 727,1952 OK 85; St. Louis Trading Co. v. Barr, 32 P.2d 293, 1934

OK 273; Restatement (Second) Contracts §124, comment c (1981) (stating “What appears

to be a complete and binding integrated agreement ... may be voidable for fraud....”).

       As stated above, Tobias has alleged all of the essential elements for fraud under

Oklahoma law. In addition to the exception for fraud, another exception to the Statute of

Frauds in the present case is one of partial, or even full, performance to place it outside

the Statute of Frauds. “Many decisions are based on the doctrine of partial performance -

a doctrine which for reasons of equity will remove a partially performed oral agreement to

sell realty from the frauds statute when it appears to work a fraud not to do so. Anderson

v. Anderson, 521 P.2d 437, 1974 OK CIV APP 13; Kirkpatrick v. Jacobson’s Lifetime

Buildings, Inc., 467 P.2d 489, 1970 OK 63; Kirby v. Agra Gin Co., 347 P.2d 223, 1959 OK

217. In the present case it is alleged, and those allegations need be believed for purposes

of the pending Motion, that Tobias made substantial, if not the entire, payments toward her

alleged investment in the properties.

       Finally, Alvarado asserts that in the only written loan agreement between the parties

dated July 31, 2017, “no specific language exists in the contract between the parties

indicating any intent to invest in real estate.” [Doc. 19, pg 12, ¶ 18]. In support of this


                                            13
              Case: 18-01071       Doc: 28      Filed: 03/14/19     Page: 14 of 14




contention, Alvarado again attaches an exhibit to her Motion. As addressed above, the

Court will not consider evidentiary materials outside of the pleadings except in the context

of a motion meeting the requirements of Rule 56. 8

       For the above reasons,

       IT IS ORDERED that Alvarado’s Motion to Dismiss Pursuant to FRCP 12(B)(6) and

FRCP 9(B) [Doc. 19] is hereby Denied.

                                              # # #




       8
         The Court would note that it does not find Alvarado’s contention to be accurate. The Loan
Agreement [Doc.19-2] provides that if the “[f]ull amount should be paid by September 1, 2018 if not
paid I can take over the house located at 621 SE. 47th St. Oklahoma City 73129.” (Emphasis
added). While not a model of contractual clarity, this language appears to be a clear indication of
an interest in the property being tied to the $30,000.00 loaned to Alvarado.


                                                14
